Citation Nr: 9926869	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  95-22 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to August 
1970.  He received the Vietnam Service Medal and Combat 
Action Ribbon, along with other awards and decorations.

By a decision entered in April 1995, the RO denied service 
connection for loss of teeth and a skin disorder, both 
claimed as due to exposure to herbicides.  In so doing, the 
RO characterized the skin disorder claim as an application to 
reopen a prior final decision.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  The veteran appealed 
both determinations to the Board of Veterans' Appeals 
(Board), and the Board, by a decision entered in October 
1998, denied service connection for loss of teeth due to 
exposure to herbicides.  As to the skin disorder claim, the 
Board noted that VA had previously denied such a claim by 
final decisions entered in May 1980, June 1982, and July 
1988.  However, in light of the subsequent enactment of the 
Agent Orange Act of 1991, and the promulgation of notices and 
regulations pursuant to that Act, the Board concluded that 
the claim was most properly viewed as a new claim, rather 
than an application to reopen a prior final decision.  Now 
see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a claim of 
service connection for residuals of herbicide exposure was 
treated as an original claim, rather than a claim to reopen, 
because the prior denial of the claim pre-dated the 
promulgation of the new regulations).  Accordingly, the Board 
remanded the claim to the RO for de novo adjudication.  The 
case was thereafter returned to the Board in June 1999.


FINDINGS OF FACT

1.  Chloracne, acneform disease consistent with chloracne, 
and porphyria cutanea tarda are the only skin disorders the 
Secretary of VA has specifically determined to be associated 
with exposure to herbicides.

2.  No competent medical evidence has been submitted to show 
that the veteran has ever been found to have chloracne, an 
acneform disease consistent with chloracne, or porphyria 
cutanea tarda.

3.  No competent medical evidence has been submitted to show 
that the veteran's skin disorder(s) can be attributed to in-
service exposure to herbicides.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder due to exposure to herbicides is not well grounded.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.2, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed a skin disorder as a 
result of his exposure to herbicides in service.  He 
maintains that he has suffered from the condition for more 
than 25 years.

The veteran's service personnel records show that he served 
in Vietnam during a period of war.  38 C.F.R. § 3.2 (1998).  
His service medical records show that his skin was found to 
be normal when he was examined for enlistment in February 
1969.  He was treated for a spider bite in October 1969, and 
underwent surgery to remove a left suprascapular lipoma in 
May 1970.  When he was examined for separation in July 1970, 
it was noted that he had a four-inch surgical scar on his 
left shoulder, and a papilloma on the mucosa at the right 
corner of his mouth.  His skin was otherwise found to be 
normal.

Treatment records, dated from 1973 to 1980, have been 
received from the veteran's private physicians, including L. 
Vlalukin, M.D., M. Elgart, M.D., and R. English, M.D.  Those 
records show that the veteran has undergone treatment for 
skin problems variously described as generalized pruritus, 
neurotic excoriation, prurigo nodularis, dermatitis, 
herpetiformis, chronic erythema multiforme, urticaria, tinea 
versicolor, and seborrheic diathesis.  In June 1973, May 
1976, and January 1978, it was noted that he had had 
difficulties with his skin for approximately six months, 
three years, and 41/2 years, respectively.

VA medical records, dated from 1979 to 1981, reflect 
diagnoses of generalized lichenoid dermatitis, tinea 
versicolor, and neurodermatitis.  While being treated in 
September 1979, the veteran reported an eight-year history of 
pruritus.  During a VA examination conducted in late 1981, he 
reported that he had had skin problems for about 11 years.  
He indicated that the problem had begun with a rash that had 
developed on his left arm about two months after his 
discharge from the military.

An undated lay statement from the veteran's ex-wife indicates 
that the veteran had had a small rash on his body when he 
returned home from Vietnam.  The statement indicates that the 
rash had begun to spread several weeks later, that it had 
covered his entire body within one year, and that it had 
continued to affect him for many years.

When the veteran filled out an Exposure Information Form in 
connection with the Agent Orange Veteran Payment Program in 
1989, he reported that he had a rash over 90 percent of his 
body.  He indicated that he had had the rash for 18 years.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  This third element may be 
established by the use of statutory presumptions.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 1999); 
38 C.F.R. § 3.307(a)(6)(iii) (1998).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1998).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the present case, the Board finds that the claim of 
service connection for a skin disorder due to exposure to 
herbicides is not well grounded.  The presumptive provisions 
of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) cannot be 
relied upon by the veteran to establish service connection 
because no competent medical evidence has been submitted to 
show that the veteran has ever been found to have a skin 
disorder listed in 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. 
§ 3.309(e).  In addition, the record shows that the claimed 
skin disorder(s) began after his separation from service, and 
no competent medical evidence has been submitted to show that 
these problems can be attributed to in-service exposure to 
herbicides.  In the absence of competent evidence which 
demonstrates that the veteran has a skin disorder listed at 
38 C.F.R. § 3.309(e), or which otherwise links a skin 
disorder to herbicide exposure in service, his claim cannot 
properly be considered well grounded.  See, e.g., Brock v. 
Brown, 10 Vet. App. 155 (1997).  The claim must therefore be 
denied.


ORDER

Service connection for a skin disorder due to exposure to 
herbicides is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

